In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00306-CV
      ___________________________

  IN RE WILLIAM LEN RAINEY, Relator




              Original Proceeding
        Trial Court No. 096-300703-18


Before Sudderth, C.J.; Birdwell and Womack, JJ.
      Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.1 Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: August 21, 2019




      1
       Relator has also filed a “Motion for Appointment of Attorney in the matter of
Writ of Mandamus & Access to Courts.” We deny that motion.
                                          2